Case 1:18-cV-10332-PAC Document 49

*;`;'_."__' :, ‘:§,`,`l‘ fagg ;r
125 Bmad Street . _ ,
New York, NY 100{)4 Robert Hodgson
212.607‘3300 Staff Attorney
212.6073318 rhodgson@nyclu.org

www.nyclu.org 212-607-3317

j .

 

 
 

 

l NEW vamc clviL LlsEnnEs union

March 29, 2019

Via ECF
ff

lionel-able Paui A. Cmny 3/2”/7“"
United States District Judge j 61
Southern District ofNew Yori< //§,L/w/:;¢¢é dam {MWM
500 Pearl Street, Chambers 1350
New Yorl<, New York l0007 1' MMM

/MA@F

Re: Duchifanga v, Lloyd er a[., No. lS-cv-lO332 (PAC) ¢;'l'y/

Dear Judge Crotty:
On behalf of the plaintiffs in the above~captioned action, a putative class of immigrant
children in government custody challenging delays in their release to family members and other

sponsors caused by the Office of Refugee Resettlement’s (ORR’s) fingerprinting process, We

 

 

write respectfully to request tha then -Court'a'djourn the deadline for the plaintiffs to file their
motion for a preliminary injunction, which is currently set for April l, 2019. The plaintiffs
further request that they be permitted to provide an update to the Court on or before April 15,

2019, with a proposed new deadline if at that time they still intend to file their motio .I_h

    

defendants consent to these requests

 

The plaintiffs make their requests in light cfa potentially significant change to ORR’s
fingerprinting policy announced via emai| to ORR’s contractors on March 23, 2019, and first
conveyed to the plaintiffs on March 25. See March 23 ORR Email Announcement, attached as
Ex. A to this letter [hereinafter “March 20l 9 Policy Change”]. The March 20l9 Policy Change
purports to remove fingerprinting requirements for all Category l sponsors (parents and legal
guardians) seeking reunitication with their children, except in certain limited circumstances This

l

